Citation Nr: 0938447	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-07 282 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD), depression, anxiety, and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from February 1960 to January 
1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in December 2006, 
when it was remanded for additional development.  It has now 
been returned for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's service treatment records show complaints 
of excessive worry and depression at discharge, as well as a 
physician's note of psychosomatic complaints.  

2.  The post service medical records show treatment for 
schizophrenia dating from 1986, with additional evidence of 
treatment for this disability dating from approximately 1967. 

3.  Medical opinion states that it is at least as likely as 
not that the Veteran's experiences in service precipitated 
his schizophrenia, and that his excessive worry and 
depression were the initial manifestations of this 
disability.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
schizophrenia was incurred due to active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has developed a psychiatric 
disability as a result of active service.  He argues that the 
overcrowding and stress from his living quarters and the 
Cuban Missile crisis resulted in a breakdown that he 
attributes to PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If psychoses become manifest to a degree of 10 percent within 
one year of separation from active service, then they are 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records show that his 
psychiatric examination was normal at the time of his January 
1960 entrance examination.  He did not report a history of 
any psychiatric symptoms on a report of medical history 
obtained at that time.  

There is no record of any complaints or treatment relating to 
a psychiatric disability during service.  The November 1962 
separation examination also showed a normal psychiatric 
examination.  However, the Report of Medical History obtained 
at that time showed that the Veteran answered "yes" to a 
history of depression or excessive worry.  He also answered 
"yes" to a history of nervous trouble of any sort.  The 
physician's comments at the end of this history stated that 
the Veteran had experienced psychosomatic troubles with his 
abdomen and chest.  

The post service medical records include private hospital 
records from October 1986, which show that the Veteran had 
been admitted for paranoid schizophrenia.  He was noted to 
have a psychiatric history dating back to 1968, at which time 
he described having what he characterized as a nervous 
breakdown that required three weeks of hospitalization.  

Private and VA records dating from the 1980s to the present 
both show that the Veteran has been treated for schizophrenia 
and depression.  These records are completely negative for a 
diagnosis of PTSD.  

The Veteran was afforded a VA examination in April 2002.  He 
gave a long history of psychiatric treatment and self 
reported 34 psychiatric hospitalizations.  Following the 
examination, the diagnosis was schizophrenia, 
undifferentiated type.  

At a November 2007 VA examination, the examiner noted that 
the claims folder was not sent, and that no service treatment 
records were available.  The Veteran reported a long history 
of psychiatric treatment and reported that his first 
breakdown was in 1967.  Following the examination, the 
examiner concluded that the Veteran met the criteria for a 
diagnosis of schizophrenia, undifferentiated type.  He also 
met the criteria for a diagnosis of avoidant personality 
disorder.  The examiner added that due to the lack of service 
treatment records, he was unable to make a definitive 
statement as to whether the Veteran's psychosomatic troubles 
in service were the onset of his schizophrenia.  However, it 
was noted that typically schizophrenia becomes notably worse 
in late adolescence and young adulthood.  Therefore, it was 
likely that the Veteran developed his first active symptoms 
of schizophrenia in the service, but the examiner stressed 
that this was speculation without the service treatment 
records.  

The Veteran was afforded another VA examination in December 
2008.  On this occasion, the examiner reviewed the Veteran's 
claims folder.  Following the record review and examination, 
the diagnoses were schizophrenia, undifferentiated type, and 
a depressive disorder not otherwise specified.  The examiner 
noted that the depressive disorder was associated with the 
schizophrenia, which was the main diagnosis.  However, the 
examiner did not express an opinion as to whether or not the 
current disability was related to active service.  

In May 2009, the claims folder was returned to the December 
2008 examiner, who was asked to express an opinion as to the 
etiology of the Veteran's disabilities.  The examiner noted 
that the Veteran has a diagnosis of schizophrenia and a 
depressive disorder.  She stated that stress does not cause 
schizophrenia, but that stress could precipitate symptoms of 
schizophrenia in a person who is susceptible to 
schizophrenia, or it could cause symptoms in a person whose 
schizophrenia had been in remission.  In the Veteran's case, 
the examiner opined that the Veteran's in-service experience 
was not the cause of schizophrenia but it was possible that 
the stress in service precipitated the symptoms.  It was also 
possible that the in-service stress had nothing to do with 
the precipitation of schizophrenia.  The examiner concluded 
that it was at least as likely as not (50/50 probability) 
that the Veteran's schizophrenia was caused by his in-service 
experience.  She also noted that the Veteran's reported 
symptoms of depression, frequent nightmares and excessive 
worry in service were most likely part of the prodromal stage 
of schizophrenia because schizophrenia most likely presents 
in this form before it becomes full blown.  The examiner 
clarified this opinion by again stating that the Veteran's 
in-service experience did not cause the schizophrenia but it 
was a 50/50 possibility that the in-service experience 
precipitated the symptoms.  

The Board finds that entitlement to service connection for 
schizophrenia is warranted.   

Initially, the Board notes that although the Veteran believes 
that he has PTSD, there is no diagnosis of this disability in 
the claims folder.  Therefore, service connection for PTSD 
may not be established.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
Symptoms that might be attributed to the PTSD would be 
considered as part and parcel of the disorder service 
connected herein.

However, the Board notes that the Veteran does have a 
confirmed diagnosis of schizophrenia dating from at least the 
1980s, with additional evidence of treatment for this 
disability from the 1960s.  The November 2007 and May 2009 
opinions have each related the Veteran's schizophrenia to 
active service.  While the November 2007 opinion was offered 
without a review of the claims folder and was noted to be 
speculative, the May 2009 examiner examined the claims 
folder, including the service treatment records.  This 
examiner opined that while the Veteran's experiences in 
service did not cause his schizophrenia, it was at least as 
likely at not that these experiences precipitated the 
schizophrenia, and that the symptoms of depression and 
excessive worry reported by the Veteran in service were the 
initial manifestation of this disability.  Therefore, based 
on this opinion, the evidence that the Veteran's experiences 
in service precipitated his schizophrenia is evenly balanced, 
in which case the benefit of the doubt must be resolved in 
his favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for schizophrenia is 
granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


